PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
*831. During the month of July, 2000, claimant’s property sustained damage when a contractor for respondent, at the direction of respondent’s employees, cut down two trees on claimant’s property located adjacent to WV Route 27 near Wellsburg in Brooke County.
2. Respondent was responsible for the work being performed by its contractor and admits that the action taken was at the direction of its employees.
3. As a result of this incident, claimant’s property sustained damage in the amount of $450.00.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its actions which resulted in the loss of two trees on claimant’s property on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s property; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $450.00.
Award of $450.00.